Citation Nr: 1504239	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.  His awards include the Vietnam Service Medal and the Vietnam Campaign Medal.  Unfortunately, he died in January 2010.  He was not married at the time.  The appellant is a surviving daughter of the Veteran.  38 C.F.R. §§ 3.5, 3.152 (2014).  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in St. Louis, Missouri currently has jurisdiction of this case.


FINDINGS OF FACT

1.  The Veteran died in January 2010; his death certificate lists the immediate cause of death as respiratory failure, due to, or a consequence of, right arm arteriovenous (AV) graft infection, due to, or a consequence of, gastric cancer.  
 
2.  At the time of his death, the Veteran did not have any adjudicated service-connected disabilities.  
 
3.  The Veteran served during the Vietnam War, but his service did not include duty in or visitation to the Republic of Vietnam; therefore, he is not presumed to have been exposed to herbicides during service. 

4.  Respiratory failure, right arm AV graft infection, and gastric cancer first manifested many years after service separation and the Veteran's cause of death is not casually or etiologically related to a disease, injury, or event in service.

5.  Symptoms of gastric cancer were not chronic in service, were not continuous since service, and were not shown to a compensable disagree within one year of service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for Dependency and Indemnity Compensation (DIC) (which includes service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected. 

In this case, VA satisfied its duties to notify the appellant.  She was provided a pre-adjudicatory June 2010 notice letter which fully complied with the Hupp notice requirements.  The letter also advised the appellant as to how disability ratings and effective dates are assigned.  Additional notice letters were sent to the appellant in September 2010, November 2010, and July 2012.  Thereafter, the RO readjudicated the claim in a September 2012 statement of the case.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. 5103A (West 2002).  Here, all reasonably identified and available medical records have been secured; including, the Veteran's private medical evidence, his death certificate, and the appellant's contentions.  

Efforts were made to corroborate the appellant's assertion that the Veteran was exposed to Agent Orange during his military service.  Service personnel records were obtained, including the dates and locations of the Veteran's service aboard the U.S.S. Tolovana (AO-64).  The National Personnel Records Center (NPRC) confirmed that the U.S.S. Tolovana in the official waters of the Republic of Vietnam for various periods from November 1967 to July 1970, but was unable to confirm that the Veteran had in-country service in the Republic of Vietnam.  See Request for Information with an overall completion date of June 4, 2010.  Thereafter, the RO asked the appellant to submit any evidence confirming her contention that the Veteran went in-country Vietnam during service.  See September 2010 and November 2010 VCAA notice letters.  Notably, the appellant did not supply any information regarding the dates of claimed herbicide exposure.  Thus, due to the lack of necessary information regarding claimed exposure dates, the RO determined, in a February 2011 memorandum, that the evidence of record was insufficient to request of the United States Joint Services Records Research Center (JSRRC) to search the unit records for verification of the alleged exposure.   

VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  In Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim. 

Here, there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  The evidence shows that the Veteran died from respiratory failure, due to, or as a consequence of,  right arm AV graft infection, due to, or as a consequence of,  gastric cancer.  The competent evidence does not show that he had service in the Republic of Vietnam, despite the appellant's assertions.  In addition, the Veteran's STRs are absent of any complaints, findings, or treatment for the conditions that caused his death, and the post-service medical evidence shows that the onset of these conditions manifested decades after service separation.  Absent evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion purporting to relate the Veteran's cause of death to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A (a). 

The appellant was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection Claim for the Cause of the Veteran's Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the causes of the Veteran's death include respiratory failure, right arm AV infection, and gastric cancer.  Cancer (malignant tumor) is listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  For a chronic disease, such as cancer, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including cancer, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

"Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (providing that, even where a veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116, and 38 C.F.R. §§ 3.307(d), 3.309(e).
Analysis

The Veteran's death certificate reflects that he died in January 2010; the immediate cause of death was respiratory failure, due to, or as a consequence of, right arm AV graft infection, due to, or as a consequence of, gastric cancer.  At the time of his death, service connection had not been established for any disability.

The appellant asserts that the Veteran's death was caused by exposure to herbicide 
agents, specifically Agent Orange, during military service in Vietnam.  In her June 2010 statement, she stated that, from what the Veteran told her, he was in service during the Vietnam era.  She stated that the Veteran talked about Agent Orange and said that all soldiers and seamen were victims.  She also recalled the Veteran stating that it did not matter if a seaman was on a ship or not, he had to go to land sometime.

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  VA Adjudication Manual, M21-1MR, IV.ii.2.C.10.k [M21-1MR].

Upon review, the weight of the competent and credible evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam" for the purposes of presumptive herbicide exposure.  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a), 3.313(a).  
The appellant does not assert, and the evidence does not show, that the Veteran was ever stationed in the Republic of Vietnam.  Rather, she felt that the Veteran went on landmass at some point during service.  Service personnel records reflect that the Veteran served aboard the U.S.S. Tolovana during the Vietnam Era from October 1967 until his discharge in October 1970.  Although the NPRC confirmed that the U.S.S. Tolovana served in the official waters of the Republic of Vietnam during various periods during the Veteran's military service, it was unable to confirm that the Veteran had in-country service.  Moreover, as noted, due to the lack of information, the RO determined, in a February 2011 memorandum, that the evidence of record was insufficient to request the JSRRC to search the unit records for verification of the alleged exposure.   

In addition, the RO recognized that the U.S.S. Tolovana is identified among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents. http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  However, the only incident during which crewmembers aboard the U.S.S. Tolovana were sent ashore (at Phu Quoe for a beach party) occurred in May 1971, long after the Veteran was discharged from his military service.  

The Board acknowledges that the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.  Although these awards were given to military personnel who served in-country, personnel who served outside of Vietnam in direct combat support were also eligible.  See Department of Defense (DoD) Instruction 1348.33-M, Manual of Military Decorations and Awards, Volume 3 (Nov. 2010).   Thus, these awards do not, without more, show qualifying service in the Republic of Vietnam.  

The Board also observes that a March 2011 Physician's Statement titled," Diabetes Herbicide Presumptions," reflects that the Veteran began treatment for diabetes in 2008.  See Virtual VA treatment records.  This medical statement is competent to the extent that it documents the onset and diagnosis of the Veteran's diabetes; however, it is not competent to report that the Veteran was exposed to herbicides in service.  

Based on the foregoing, the Board concludes that the Veteran was not present on the landmass or in the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  The appellant has not contended that the Veteran was exposed to herbicides in any other way.  

In making all determinations, the Board must fully consider the lay assertions of record.  The appellant is competent to testify to that of which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board does not doubt the sincerity of the appellant in reporting her belief that the Veteran was exposed to herbicide during his service.  However, because she does not have personal knowledge as to whether he set foot on Vietnam or was otherwise exposed to herbicides, her statements are not competent to establish this as fact. 

Because the Veteran is not shown to have had qualifying service in the Republic of Vietnam, the appellant's claim for service connection for the cause of death must fail on the basis of the presumptive regulations under 38 C.F.R. §§ 3.307, 3.309.

At any rate, even if the Veteran were found to have had "service in the Republic of Vietnam" and therefore presumptively exposed to herbicides therein, none of the conditions that led to the Veteran's death - respiratory failure, right arm AV graft infection, and gastric cancer- are enumerated as diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e); therefore the presumptive regulations with regard to herbicide exposure would still not apply in this case.  

In her March 2011 notice of disagreement, she stated that the Veteran died under treatment for Agent Orange-related diabetes with renal failure as possible factors contributing to his death.  The Board recognizes that diabetes is a disease that VA associates with herbicide exposure, and the Veteran had a history of such disability.   Nonetheless, his diabetes is not listed as an immediate cause of death or an underlying condition leading to his death, and service connection had not been established for diabetes during his lifetime.  

Similarly, although there is a history of severe hypertension which the medical evidence indicates caused his end stage renal disease, the death certificate does not list hypertension or associated renal disease as an immediate cause of death or underlying condition leading to death, and service connection had not been established for such disability.  The appellant, as a layperson, is not competent to provide an opinion relating the Veteran's diabetes and/or his hypertension to his death because, as a layperson, she lacks the requisite medical expertise to opine as to complex disabilities.  See Jandreau, infra at p. 16.  

Indeed, the AV fistula was created to allow hemodialysis to take place and hemodialysis was necessary because of the Veteran's severe hypertension.  An underlying cause of his death was the infection that developed in his right arm AV graft, and not hypertension, itself.  Nonetheless, even if the Board were to assume, for analysis purposes only, that the Veteran's hypertension was remotely related to his death because of the need to create the AV fistula, the Board notes that hypertension is also not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  (There is also no evidence of hypertensive symptoms or complaints in service, within the first post-service year, and no evidence of a nexus between his hypertension and the cause of his death).

Notwithstanding the foregoing, service connection may still be established with proof of actual direct causation.  38 C.F.R. § 3.303.  However, direct service connection may not be granted without evidence of in-service incurrence or aggravation of a disease or injury.  As already determined above, the Veteran is not shown to have been exposed to herbicides in the Republic of Vietnam during his military service.  In addition, his STRs are completely negative for any symptoms or complaints of respiratory failure, an AV graft infection, and/or gastric cancer. 

In addition, the Veteran's gastric cancer is not shown in the record until June 2007.   See November 2009 consultation reports from Christian Hospital.  He did not begin experiencing an infection in the right arm AV graft until November 2009 (see November 2009 letter from Surgical Arts of Saint Louis, Ltd.).  Lastly, the respiratory failure did not arise until his death in January 2010.  While the absence of any related complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's service and cause of death.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

Moreover, with respect to chronic disease, the appellant has not alleged, nor does the evidence show, that the Veteran experienced chronic symptoms of gastric cancer during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  As noted, the first recorded symptomatology related to gastric cancer is not found in the record until 2007, decades after service separation.  Therefore, to the extent that gastric cancer was an underlying condition leading to the Veteran's death, presumptive service connection based on chronicity or continuity of symptomatology is not in order.  38 C.F.R. § 3.303(b).

Lastly, the claims file is completely negative for any competent evidence of a nexus between the Veteran's cause of death and his active service.  The appellant has not provided a medical opinion evidence linking the Veteran's death to his service.

In addition to the medical evidence, the Board considered the appellant's lay contentions that the Veteran's cause of death was etiologically related to herbicide exposure during military service.  To the extent that these assertions are being offered to either to establish a cause of death or a nexus between his cause of death and his military service, such evidence fails because these determinations are complex medical matters beyond the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The questions of diagnosis and etiology go beyond a simple and immediately observable cause-and-effect relationship, and, as such, she is not competent to render an opinion on diagnosis or etiology in this case.  Thus, the appellant's assertions as to a relationship between the Veteran's service and the cause of his death are of no probative value.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the cause of the Veteran's death was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


